NO. 12-16-00280-CV

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

REBA GUTHRIE, AS                                 §      APPEAL FROM THE 7TH
REPRESENTATIVE OF THE ESTATE
OF LA MILLER,
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

SBC LEASECO BRIARCLIFF, LLC
D/B/A BRIARCLIFF HEALTH
CENTER OF TYLER, TEXAS,                          §      SMITH COUNTY, TEXAS
APPELLEE

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of jurisdiction. The trial court signed an order of
dismissal on May 12, 2016. Appellant timely filed a motion for new trial on June 10, 2016,
which was denied by written order on July 14, 2016.        She then filed a notice of appeal on
October 4, 2016.
       Under the rules of appellate procedure, the notice of appeal in a civil case must be filed
within thirty days after the judgment is signed. See TEX. R. APP. P. 26.1. But because Appellant
timely filed a motion for new trial, her notice of appeal was due to have been filed within ninety
days after the judgment was signed. See TEX. R. APP. P. 26.1(a). Therefore, Appellant’s notice
of appeal was due to have been filed not later than August 10, 2016. Because the notice of
appeal was not filed until October 4, 2016, it was untimely.
       A timely notice of appeal must be filed in order to invoke this court’s jurisdiction. See
TEX. R. APP. P. 25.1(b). Consequently, by letter dated October 5, 2016, this Court informed
Appellant that the information in this appeal does not show the Court’s jurisdiction because her
notice of appeal was not timely filed. In response, Appellant explained that her deadline to file
the notice of appeal was October 12, 2016, because the trial court denied her motion for new trial
on July 14, 2016. However, the denial of a motion for new trial does not extend the deadline for
filing a notice of appeal beyond the time specified in Rule 26.1(a). See TEX. R. APP. P. 26.1;
Garza v. Hibernia Nat’l Bank, 227 S.W.3d 233, 233 n. 1, 2 (Tex. App.–Houston [1st Dist.]
2007, no pet.).
         Because Appellant’s notice of appeal was not filed within ninety days after the trial
court’s dismissal order was signed, we dismiss the appeal for want of jurisdiction. See TEX. R.
APP. P. 42.3(a).
Opinion delivered October 21, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)



                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                         OCTOBER 21, 2016


                                        NO. 12-16-00280-CV


                      REBA GUTHRIE, AS REPRESENTATIVE
                         OF THE ESTATE OF LA MILLER,
                                   Appellant
                                      V.
                      SBC LEASECO BRIARCLIFF, LLC D/B/A
                  BRIARCLIFF HEALTH CENTER OF TYLER, TEXAS,
                                   Appellee


                                 Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 15-2300-A)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.